Citation Nr: 0813220	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  07-00 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who served on active duty from October 1942 to 
October 1945, died in October 2004.  The appellant is the 
veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in October 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Winston-Salem, North Carolina.

In August 2007, the appellant appeared at a hearing before 
the undersigned Veterans Law Judge.  The transcript is of 
record.


FINDINGS OF FACT

1. The veteran died on October [redacted], 2004, at the age of 82, 
and the immediate cause of death was sepsis; no other 
condition was listed as contributing to death. 

2. At the time of the veteran's death, service-connection was 
in effect for post-traumatic stress disorder, rated 100 
percent disabling, and residuals of concussive injuries of 
the low back and left buttock, each rated noncompensably 
disabling. 

3. Sepsis was not affirmatively shown to have had onset 
during service; sepsis, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin; 
sepsis was not caused by the service-connected disabilities, 
including post-traumatic stress disorder; and the service-
connected disabilities, including post-traumatic stress 
disorder, did not contribute substantially or materially to 
the cause of the veteran's death. 

4. The veteran did not have a totally disabling service-
connected disability for a continuous period of at least ten 
years immediately preceding his death.


CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not 
cause or contribute to the cause of the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.312 (2007).

2. The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.22 
(2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which a veteran was 
service-connected at the time of his death, (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected. Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice, as required by 38 U.S.C.A § 5103(a) must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.

The RO provided the appellant pre- and post- adjudication 
VCAA notice by letters, dated in April 2005 and in October 
2006.  The appellant was notified of the evidence needed to 
substantiate the claim of service connection for cause of 
death, namely, evidence that the veteran's service-connected 
disabilities caused or contributed to the veteran's death or 
evidence or the veteran died of a service-connected injury or 
disease.  The appellant was also notified that if the veteran 
was rated totally disabled due to service-connected 
disability for at least 10 years before his death she would 
be entitled to dependency and indemnity compensation.  

The appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit private medical records or 
authorize VA to obtaining private medical records on her 
behalf.  She was also asked to submit evidence, which would 
include that in her possession, in support of the claims.  
The notice included the provisions for the effective date of 
the claims and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini at 18 Vet. App. 112 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 
Vet.App. 473 (2006) (notice of the elements of the claim); 
and of Hupp v. Nicholson, 21 Vet. App. 342 (2007) (an 
explanation of the evidence and information required to 
substantiate the claim based on a previously 
service-connected condition and for a condition not yet 
service connected, except for a statement of the conditions, 
if any, for which the veteran was service-connected at the 
time of his death). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in December 2006.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

As a statement of the conditions for which the veteran was 
service-connected at the time of his death was omitted from 
the VCAA notice, the error in content is presumed 
prejudicial, but the presumption is rebutted by actual 
knowledge on the part of the appellant as she testified that 
the veteran's service-connected disabilities were post-
traumatic stress disorder and shrapnel wounds.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records, VA records and private medical records.  The 
duty to assist includes obtaining a medical opinion when such 
is necessary to make a decision on the claims.  In the 
absence of evidence that the veteran suffered an injury, 
disease, or event during service, resulting in the fatal 
sepsis or evidence that the fatal sepsis may be associated 
with the service-connected disabilities, a VA medical opinion 
is not warranted under the duty to assist.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As the appellant 
has not identified any additional evidence pertinent to her 
claims, not already of record, and as there are no additional 
records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

According to the death certificate, the veteran died in 
October 2004, at the age of 82.  The cause of death was 
sepsis with onset 48 hours before death.  No other condition 
was listed as contributing to death.  No autopsy was 
performed. 

At the time of the veteran's death, service-connection was in 
effect for post-traumatic stress disorder, rated 100 percent 
disabling, effective from March 2002, and residuals of 
concussive injuries of the low back and left buttock, each 
rated noncompensably disabling. 

The service medical records to include the report of 
separation examination contain no complaint, finding, or 
history of the signs or symptoms of sepsis. 

After service, private hospital records show that on October 
6, 2004, the veteran was admitted for symptoms of chest pain 
and gastroesophageal reflux.  History included asbestos 
exposure, chronic pulmonary disease, and upper 
gastrointestinal bleeding.  CT scans revealed complete 
herniation of the stomach into the chest and a solid renal 
mass.  Comprehensive metabolic and complete blood count with 
differential were unremarkable.  The veteran underwent 
gastric volvulus reduction with open gastrostomy.  On October 
14, 2004, the veteran was discharged from the hospital.  

On October 15, 2004, the veteran was readmitted through the 
Emergency Department because of chest discomfort, cough, and 
fever.  A chest X-ray revealed right lower lobe pneumonia.  
After admission, the veteran's overall clinical status 
deteriorated, and on the fifth day, he became more confused 
and hypotensive, and was taken to the intensive care unit.  A 
workup revealed that the veteran was likely septic, but no 
clear etiology was identified.  The veteran's clinical status 
deteriorated and he died on October [redacted], 2004.  The final 
diagnoses were sepsis of unclear etiology, pneumonia, renal 
mass, and status post-hiatal hernia repair.  

In statements and in testimony, the appellant stated the 
veteran had a history of alcohol abuse, caused by his 
service-connected post-traumatic stress disorder, which could 
have affected the veteran's liver function and produced his 
fatal sepsis. 

Legal Principles for Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310.



For a service-connected disability to be the cause of death, 
it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The factual and legal question presented is whether service 
connection is warranted for the fatal sepsis, which was 
identified on the death certificate as having caused the 
veteran's death.  



Based on the available service medical records, sepsis was 
not affirmatively shown to be present during service.  And as 
there is no competent evidence either contemporaneous with or 
after service that sepsis was otherwise noted, that is, 
observed during service, the principles of service connection 
pertaining to chroncity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997).

After service, the fatal sepsis was first documented during 
the veteran's final illness in October 2004, 59 years after 
service.  Although service connection may be established for 
any disease diagnosed after service, when all the evidence, 
including that pertinent to service is considered, as there 
is no competent evidence of record that relates the fatal 
sepsis with onset 48 hours prior to the veteran's death to an 
injury, disease, or event of service origin, service 
connection for the fatal sepsis under 38 C.F.R. § 3.303(d) is 
not established.  

As no other condition was listed as the cause of death or as 
contributing to the cause of death on the death certificate 
and as there is no other evidence that a service-connected 
disability, including post-traumatic stress disorder caused 
or contributed to the cause of the veteran's death, there is 
no factual or legal basis to conclude that a 
service-connected disability caused or contributed to the 
cause of veteran's death.  38 C.F.R. § 3.312(c).

As for the appellant's testimony in which she associates the 
veteran's alcohol abuse to his service-connected post-
traumatic stress disorder, resulting in reduced liver 
function, which produced the fatal sepsis, where, as here, 
the determinative issue involves a question of medical 
causation, which is not capable of lay observation, competent 
medical evidence is required to substantiate the claim, 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation. 38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 
1372, (Fed. Cir. 2007).  

Although the cause of the veteran's fatal sepsis was unclear, 
liver dysfunction was not listed on the death certificate or 
in the final diagnoses. 

As the Board may consider only competent independent medical 
evidence to support its finding on the question of medical 
causation, which is not capable of lay observation, and as 
there is no competent favorable evidence that the fatal 
sepsis had onset in service or was etiologically related to 
an injury, disease, or event of service origin, or that the 
adjudicated service-connected post-traumatic stress disorder 
or residuals of concussive injuries of the low back and left 
buttock, caused or contributed to the cause of the veteran's 
death, the preponderance of the evidence is against the claim 
that the veteran's death was related to service or to a 
service-connected disability and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Claim under 38 U.S.C.A. § 1318

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation under 38 U.S.C.A. § 
1318, if at the time of the veteran's death, the veteran had 
a service-connected disability rated totally disabling 
continuously for a period of 10 or more years immediately 
preceding his death.

The record shows that the veteran had a 100 percent rating 
for post-traumatic stress disorder since March 28, 2002.  As 
such, the veteran was not in receipt of a 100 percent 
disability rating for service-connected disabilities for the 
statutory 10 year period of time prior to his death.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

                                                                          
(The Order follows on the next page.)



ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and indemnity compensation under 38 U.S.C.A. § 
1318 is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


